***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  PASCAL BARONIO v. DONNA M. STUBBS ET AL.
                 (AC 38940)
                      Alvord, Prescott and Beach, Js.

                                  Syllabus

The defendant mother appealed to this court from the judgment of the trial
    court awarding her and the plaintiff father joint legal custody of their
    minor child. The defendant claimed that the trial court erred in presum-
    ing that shared physical custody was in the child’s best interest where
    there was not an agreement by the defendant to an award of joint legal
    custody, and that it committed plain error by stating during certain
    pendente lite proceedings that it wanted to see an increase in the plain-
    tiff’s parenting time and indicating before it heard all the evidence that
    it was inclined to award joint legal custody to the plaintiff. Held:
1. The trial court properly concluded under the circumstances of this case
    that the parties had agreed upon an award of joint legal custody and
    that shared physical custody was in the best interest of the child; the
    defendant’s trial counsel represented to the court at the start of an
    evidentiary hearing that she did not object to joint legal custody and
    further represented to the court at the close of evidence that she was
    requesting joint legal custody, the plaintiff had requested joint legal
    custody in certain proposed orders, and the defendant did not file any
    opposing proposed orders.
2. The defendant’s claim that the trial court committed plain error by express-
    ing preconceived inclinations to increase the plaintiff’s parenting time
    and to award joint legal custody was unavailing, as the record did not
    reveal any apparent bias or predetermination by the court against the
    defendant or in favor of the plaintiff; although the court may have
    interrupted the defendant’s testimony, it was apparent that the court
    was attempting to keep the testimony focused on pertinent evidence,
    a statement of the court regarding the plaintiff’s opportunity to have
    overnight parenting time was made at the conclusion of the hearing
    after both parties had testified and following the court’s finding that
    overnight stays with the plaintiff were in the best interest of the child,
    and the court’s determination of joint legal custody was consistent with
    the parties’ requests at the beginning of the hearing.
 Submitted on briefs October 12—officially released December 19, 2017

                             Procedural History

  Action for custody of the parties’ minor child, brought
to the Superior Court in the judicial district of New
Haven, where the court, Goodrow, J., approved a tem-
porary agreement of the parties regarding a parenting
plan; thereafter, the court denied the plaintiff’s request
for modification of the agreement; subsequently, the
court granted the plaintiff’s application for joint custody
and rendered judgment thereon, from which the named
defendant appealed to this court; thereafter, the court
approved an agreement of the parties regarding a par-
enting plan. Affirmed.
  Albert J. Oneto IV filed a brief for the appellant
(named defendant).
  Christopher M. Hansen filed a brief for the appel-
lee (plaintiff).
                          Opinion

   ALVORD, J. The defendant, Donna Stubbs, appeals
from the judgment of the trial court awarding her and
the plaintiff, Pascal Baronio, joint legal custody of their
minor child. On appeal, the defendant claims that the
court: (1) ‘‘erred in presuming that shared physical cus-
tody was in the child’s best interest where there was
not an agreement by the defendant to an award of joint
legal custody within the meaning of General Statutes
§ 46b-56a (b)’’; and (2) ‘‘committed plain error by stating
during pendente lite proceedings that it wanted to see
an increase in the plaintiff’s parenting time, and by
indicating before it heard all the evidence at trial that
it was inclined to award joint legal custody to the plain-
tiff.’’ We affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant to our decision. The parties were involved in a
relationship for approximately thirteen years and have
one child together. The parties lived together until Octo-
ber, 2014, when the plaintiff moved out. The plaintiff
filed an application for joint custody on December 1,
2014. The defendant filed an objection to the plaintiff’s
application on December 11, and an application for
emergency ex parte order of custody on December 16.
The court scheduled a hearing on January 8, 2015. On
that date, the parties agreed upon a temporary parenting
plan, which was made an order of the court. The par-
ents’ agreement permitted the plaintiff to see their child
every Sunday from 9 a.m. to 6 p.m., to have telephone
contact daily, and to see their child at school. On Janu-
ary 14, 2015, the plaintiff filed a motion for appointment
of a guardian ad litem, which the court granted.
   On February 11, 2015, the parties appeared before
the court, Goodrow, J. The court heard testimony from
both parties regarding, inter alia, the plaintiff’s request
for additional parenting time. The court found that it
was in the best interest of their child to have overnights
with the plaintiff, and ordered that the plaintiff have
parenting time on alternating weekends from 10 a.m.
on Saturday until 4 p.m. on Sunday. The parties were
ordered to report back to the court on March 3, 2015, to
address any concerns. On that date, the parents entered
into a further agreement, and were again ordered to
report back on March 31, 2015. On March 31, the plain-
tiff made a request for additional parenting time. Specif-
ically, he requested parenting time with their child
through Monday morning to bring their child to school
on those weekends that he had overnight parenting
time. Counsel for the defendant objected to the request
as did the guardian ad litem, Attorney David Crow,
citing the child’s adjustment to a new environment in
the plaintiff’s home. The court denied the plaintiff’s
request without prejudice, ordered the parties to return
in two weeks, and ordered the guardian ad litem to
provide a report on that date. On April 14, 2015, the
guardian ad litem recommended that the plaintiff’s par-
enting time be increased to include Sunday night
through Monday morning. The parents entered into an
agreement, which the court adopted, that included this
additional parenting time.
   The parties next appeared before the court on Sep-
tember 11, 2015, for a contested hearing on the plain-
tiff’s application for joint custody. The plaintiff filed
with the court proposed orders in which he requested
joint legal and shared physical custody. The defendant
did not file proposed orders with the court. In addition
to the testimony of the plaintiff and the defendant, the
court also heard testimony from Susan Falato, an art
therapist with Shoreline Wellness in West Haven, Cheryl
Iannucci, a care coordinator for Beacon Health Options
in Rocky Hill, Allyson Popel, the child’s kindergarten
teacher, and Attorney Crow. The court issued an oral
decision on February 1, 2016, in which it ordered joint
legal custody and shared physical custody, and further
ordered the plaintiff’s proposed parenting time. The
parties subsequently agreed upon a parenting plan,
which the court approved. This appeal followed.
                            I
   We first address the defendant’s claim that the court
‘‘misapplied the law governing awards of joint legal
custody under General Statutes § 46b-56a.’’ Specifically,
she claims that the statute permits a presumption that
joint custody is in the best interests of the child only
if the parties have agreed to an award of joint custody.
She claims that ‘‘the record was insufficient to support
a finding that the defendant agreed to share joint legal
custody’’ with the plaintiff, and thus, ‘‘there was no
legal basis upon which the family court could presume,
as it did, that shared physical custody was in the child’s
best interests.’’ We disagree.
   The following additional facts are relevant to this
claim. On September 11, 2015, at the start of the con-
tested hearing on custody, the plaintiff provided the
court with proposed orders in which he requested joint
legal and shared physical custody. Specifically, the
plaintiff sought a biweekly custodial plan, pursuant to
which he would have parenting time with their child
from 10 a.m. Saturday through Wednesday morning on
week one, and from 6 p.m. Sunday through Wednesday
morning on week two. The defendant did not submit
proposed orders to the court. When the court therefore
inquired as to what the defendant was requesting, her
counsel stated that ‘‘the status quo should be main-
tained. The present orders should be maintained.’’ The
court then inquired as to whether the defendant was
objecting to joint legal custody, and her counsel replied
that she was not.
  During the testimony of Attorney Crow on the final
day of the hearing, the court inquired as to whether he
had ‘‘a recommendation as to custody, whether it
should be joint or sole.’’ Attorney Crow responded that
he wanted to see joint legal custody, to which the court
responded: ‘‘I do, too. Here’s my concern, they don’t
seem to be able to communicate.’’ Attorney Crow then
expressed his opinion that the parties, despite a number
of minor issues on both sides, had been working
together. At the conclusion of evidence, the court heard
argument from both parties. The court specifically
requested that the parties address what they were ask-
ing the court to order and the statutory factors the
court has to consider. The following colloquy occurred
between the court, Attorney Christopher Hansen for
the plaintiff, and Attorney Joseph DePaola for the
defendant:
   ‘‘The Court: [A]s I understand it, Attorney Hansen,
you’re asking for joint legal custody with a split fifty/
fifty time split. Is that correct?
  ‘‘[The Plaintiff’s Counsel]: Not in—Judge, we are ask-
ing for shared physical, but it’s actually about fifty-five/
forty-five, the fifty-five being with the mother.
 ‘‘The Court: All right. That’s based on your last—
what you put on the record when we began.
  ‘‘[The Plaintiff’s Counsel]: Yes. And it’s . . . in the
proposed orders, Your Honor.
  ‘‘The Court: And, Attorney DePaola, what is it, specifi-
cally, that you’re asking for?
   ‘‘[The Defendant’s Counsel]: I’m asking for the cur-
rent order to remain in effect, taking into account the
[guardian ad litem’s (GAL)] suggestion that an addi-
tional evening be inserted.
  ‘‘The Court: And joint legal custody?
   ‘‘[The Defendant’s Counsel]: Joint legal custody, pri-
mary physical residence with my client, final decision
making authority with my client, and the current order
is to remain in effect except for that extra day during
the week that was suggested by Mr. Crow.
  ‘‘The Court: How does the court entertain a join—
your—you’re—I infer you’re also requesting joint cus-
tody—legal custody. Is that right?
  ‘‘[The Defendant’s Counsel]: Yeah, I thought I said
that. Yeah.
  ‘‘The Court: I’m sorry. I must have missed it.
  ‘‘[The Defendant’s Counsel]: I’m sorry.
  ‘‘The Court: How—
   ‘‘[The Defendant’s Counsel]: Joint legal custody, pri-
mary physical residence with the defendant mother;
defendant mother to have final decision making author-
ity, current visitation schedule to remain in effect with
an additional evening per the recommendation of the
GAL.
  ‘‘The Court: My question—and this is—I’m going to
ask Attorney Hansen the same question, how does the
court enter a joint legal custody order, particularly from
your perspective, Attorney DePaola, where your client
has said that she doesn’t have the ability to communi-
cate with the plaintiff father regarding important
decisions?
  ‘‘[The Defendant’s Counsel]: Well, I—I think they’ve
come a long way from where they started, Judge. I’m
not sure that’s a foregone conclusion at this point.
  ‘‘The Court: Do you understand why that raises a
concern for the court when your client [is] saying she
can’t communicate with the father?
   ‘‘[The Defendant’s Counsel]: I—I think it would be a
concern, but in this case, I think in view of all of the
circumstances and with the testing and the coparenting
class that they’re going to attend; I think they’ll be able
to overcome that.’’
  The court, noting that it had considered the statutory
factors in the evidence, ordered joint legal custody and
further ordered the plaintiff’s proposed parenting time.
The court ordered the parties to agree on a schedule,
which they did, and the court approved the parents’
agreement.
   We first note the well settled standard of review in
family matters. ‘‘An appellate court will not disturb a
trial court’s orders in domestic relations cases unless
the court has abused its discretion or it is found that
it could not reasonably conclude as it did, based on the
facts presented. . . . In determining whether a trial
court has abused its broad discretion in domestic rela-
tions matters, we allow every reasonable presumption
in favor of the correctness of its action. . . . Appellate
review of a trial court’s findings of fact is governed
by the clearly erroneous standard of review. The trial
court’s findings are binding upon this court unless they
are clearly erroneous in light of the evidence and the
pleadings in the record as a whole. . . . A finding of
fact is clearly erroneous when there is no evidence in
the record to support it . . . or when although there
is evidence to support it, the reviewing court on the
entire evidence is left with the definite and firm convic-
tion that a mistake has been committed. . . . There-
fore, to conclude that the trial court abused its
discretion, we must find that the court either incorrectly
applied the law or could not reasonably conclude as
it did.’’ (Internal quotation marks omitted.) Keenan v.
Casillo, 149 Conn. App. 642, 644–45, 89 A.3d 912, cert.
denied, 312 Conn. 910, 93 A.3d 594 (2014).1
  ‘‘There shall be a presumption, affecting the burden
of proof, that joint custody is in the best interests of a
minor child where the parents have agreed to an award
of joint custody or so agree in open court at a hearing
for the purpose of determining the custody of the minor
child . . . .’’ General Statutes § 46b-56a (b). ‘‘This sec-
tion does not mandate joint custody; it only creates a
presumption that joint custody would be in the best
interests of a minor child under certain circumstances.
It is still for the trial court to decide whether joint
custody has been agreed to by the parties.’’ Timm v.
Timm, 195 Conn. 202, 209, 487 A.2d 191 (1985). Whether
the parties have agreed to such an award is a question
for the trial court. See Emerick v. Emerick, 5 Conn.
App. 649, 657, 502 A.2d 933 (1985), cert. dismissed, 200
Conn. 804, 510 A.2d 192 (1986).
    On the basis of the record before it, the court in the
present case reasonably could have concluded that the
parties had agreed upon an award of joint legal custody.2
The defendant’s counsel represented to the court at the
start of the hearing that she did not object to joint legal
custody. The defendant’s counsel further represented
to the court at the close of evidence that she was
requesting joint legal custody. Moreover, the plaintiff
had requested joint legal custody in his proposed
orders, and the defendant did not file proposed orders.
‘‘[J]udicial review of a trial court’s exercise of its broad
discretion is limited to the questions of whether the
court correctly applied the law and could reasonably
have concluded as it did.’’ (Internal quotation marks
omitted.) Timm v. Timm, supra, 195 Conn. 210. The
court reasonably could have concluded, under the cir-
cumstances of this case, that a joint custody award
was both agreed upon and was in the best interests of
the child.3
                             II
   We next address the defendant’s claim that the court
committed plain error because it ‘‘publicly committed
itself, prior to the start of trial, to increasing the plain-
tiff’s parenting time, and because the family court
announced before hearing all of the evidence that it
wanted to give joint legal custody of the child to the
plaintiff.’’ The defendant, who was represented by coun-
sel throughout the custody proceedings, did not file a
motion for disqualification pursuant to Practice Book
§ 1-23, nor did she file a motion for a mistrial. Conceding
that ‘‘ordinarily the Appellate Court will not review a
claim of judicial bias unless the claim was properly
presented to the trial court through a motion for mis-
trial,’’ the defendant requests review under the plain
error doctrine. We conclude that the court did not com-
mit plain error.
   We first note that ‘‘[o]ur Supreme Court has criticized
the practice whereby an attorney, cognizant of circum-
stances giving rise to an objection before or during trial,
waits until after an unfavorable judgment to raise the
issue. We have made it clear that we will not permit
parties to anticipate a favorable decision, reserving a
right to impeach it or set it aside if it happens to be
against them, for a cause which was well known to
them before or during the trial.’’ (Internal quotation
marks omitted.) Weyher v. Weyher, 164 Conn. App. 734,
749, 138 A.3d 969 (2016). Nevertheless, ‘‘[b]ecause an
accusation of judicial bias or prejudice strikes at the
very core of judicial integrity and tends to undermine
public confidence in the established judiciary,’’ this
court has reviewed unpreserved judicial bias claims
under the plain error doctrine. (Internal quotation
marks omitted.) Id., 749–50. ‘‘Plain error exists only in
truly extraordinary situations where the existence of
the error is so obvious that it affects the fairness and
integrity of and public confidence in the judicial pro-
ceedings.’’ (Internal quotation marks omitted.) Id., 750.
  The defendant claims that the court expressed ‘‘pre-
conceived inclination[s]’’ to grant the plaintiff’s request
for additional parenting time, and later, shared custody,
on two occasions, February 11 and March 31, 2015. She
further claims that the ‘‘taint of predetermination’’ was
evident in ‘‘the manner in which the court permitted
the plaintiff’s case to be presented.’’
   Specifically, the defendant first claims that the court
interrupted her testimony during the February 11 hear-
ing to admonish her.4 She states that when asked why
she thought it was in the child’s best interest not to
have overnight visits with the plaintiff, the defendant
explained that she was the child’s sole caretaker and
that she had taken the child to all of his doctor’s appoint-
ments. The court then stated: ‘‘this actually isn’t about
you’’ and further stated ‘‘[i]t’s about your son.’’ The
court told the defendant that although it did not con-
sider the plaintiff’s request unreasonable, if the defen-
dant thought it was not in the child’s best interest, the
court wanted to know about that. The defendant claims
that the court interrupted her testimony a second time
to permit the plaintiff to ameliorate concerns raised by
the defendant about access to inappropriate material on
television.5 Next, she points to the court’s oral decision
granting the plaintiff’s request for additional parenting
time, in which the court stated: ‘‘The court finds that
it is in the best interest of the child to have overnights
with his father. . . . [T]his order and decision does not
take away at all from the hard work that mother’s been
doing, but I feel strongly father should have the opportu-
nity to have overnights and child should have the oppor-
tunity to be with father.’’
  The defendant also claims that the court ‘‘reinforced’’
the appearance of a predetermined inclination to grant
the plaintiff’s request for shared custody on March 31,
2015, when it ordered the parties to return in two weeks,
ordered the guardian ad litem to provide a report on that
date, and stated that it ‘‘intend[ed] to extend father’s
parenting time.’’ Lastly, the defendant suggests that the
court erred in remarking, during Attorney Crow’s testi-
mony on February 1, 2016, that it too wanted to see
joint legal custody prior to the defendant concluding
her rebuttal evidence.
   Our thorough review of the transcripts of the hearings
does not reveal any apparent bias or predetermination
against the defendant or in favor of the plaintiff.
Although the court may have interrupted the defen-
dant’s testimony, we conclude that it was apparent that
the court was attempting to keep the testimony focused
on pertinent evidence.6 See Wiegand v. Wiegand, 129
Conn. App. 526, 535, 21 A.3d 489 (2011) (although the
court, at times, ‘‘demonstrated some frustration and
impatience with the plaintiff,’’ the court’s statements
were ‘‘impartial and were meant to keep the plaintiff
focused on relevant evidence that properly could be
considered by the court’’); Giordano v. Giordano, 9
Conn. App. 641, 644, 520 A.2d 1290 (1987) (rejecting
defendant’s claim that the court, inter alia, ‘‘had a pre-
conceived opinion which raise[d] questions about the
impartiality of the proceeding’’ where defendant’s claim
was based on ‘‘a few comments carefully culled from
the course of the entire trial’’). The court’s statement
regarding the plaintiff’s opportunity to have overnight
parenting time was made at the conclusion of the hear-
ing after both parties had testified, and the statement
immediately followed the court’s finding that overnights
were in the best interest of the child.7 Lastly, we find
no error in the court’s agreement with Attorney Crow
that it wanted to see joint legal custody, where joint
legal custody was consistent with the parties’ requests
at the beginning of the hearing. See part I of this opinion.
Because we find no merit to the defendant’s claim of
judicial impropriety, the defendant has failed to demon-
strate the existence of plain error.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant argues that this court should engage in plenary review
of her claim because she challenges the trial court’s application of governing
law. We disagree. The gravamen of the defendant’s claim is that the court
improperly awarded joint custody after erroneously finding that the parties
had agreed to joint legal custody. Such a claim is properly reviewed under
the abuse of discretion standard. See, e.g., Timm v. Timm, 195 Conn. 202,
209–10, 487 A.2d 191 (1985) (reviewing under abuse of discretion standard
defendant’s claim that trial court erred in declining to award joint custody,
where defendant claimed both parties had agreed to joint custody); Keenan
v. Casillo, supra, 149 Conn. App. 644–48 (reviewing under abuse of discretion
standard claim that court erred in ordering joint custody because it lacked
statutory authority).
   2
     The defendant relies primarily upon Timm v. Timm, supra, 195 Conn.
210, in which our Supreme Court held that the trial court reasonably could
have concluded that a joint custody award was not agreed upon by the
parties. In Timm, although the plaintiff had testified at one point that she
thought joint custody was ‘‘in the best interest of the children’’; (internal
quotation marks omitted) id., 208 n.2; she had earlier testified, in answering
a question requesting that she explain why she would not be willing to have
joint custody: ‘‘I don’t know, specifically the way we have been getting
along. And we can’t get along. And, I think, the tension between us if we
were to have joint custody at this point; we can’t communicate at all. And
I just think it would be too difficult at this stage of the game.’’ (Internal
quotation marks omitted.) Id., 209.
   In the present case, even with both parties requesting joint legal custody,
and the guardian ad litem recommending joint legal custody, the court still
gave careful consideration to the parties’ ability to communicate with each
other. The defendant’s counsel represented to the court that the parties had
come a long way and would be able to overcome communication issues.
On the basis of this record, we determine that the court, after hearing all
of the evidence and the testimony of each of the witnesses, reasonably
could have concluded as it did.
   3
     The defendant further claims that the court erred in awarding joint legal
custody in light of her counsel’s request for ‘‘[j]oint legal custody, primary
physical residence with [the defendant], final decision making authority
with [the defendant],’’ which she argues served as a clear request for sole
legal custody. We disagree. As this court has previously recognized, ‘‘final
decision making authority’’ in one parent is distinct from sole legal custody.
See Desai v. Desai, 119 Conn. App. 224, 230, 987 A.2d 362 (2010) (noting
Appellate Court’s rejection of argument that grant of ultimate decision-
making authority to one parent is, in effect, order of sole custody); Taback-
man v. Tabackman, 25 Conn. App. 366, 368–69, 593 A.2d 526 (1991) (rejecting
argument that award of joint legal custody with ultimate decision-making
authority in one parent is ‘‘the functional equivalent of an award of sole
custody’’).
   4
     The following colloquy occurred:
   ‘‘[The Defendant’s Counsel]: Tell the judge why you think it’s in [the
child’s] best interest not to have overnight[s] with Mr. Baronio at this point
in time?
   ‘‘[The Defendant]: Because, Your Honor, I have been his sole caretaker.
I have taken my son to every single one of his doctor’s appointments. My
attorney has his records with proof of that.
   ‘‘The Court: With all due respect, ma’am—
   ‘‘[The Defendant]: Yes.
   ‘‘The Court: —this actually isn’t about you.
   ‘‘[The Defendant]: Okay.
   ‘‘The Court: It’s about your son.
   ‘‘[The Defendant]: Right.
   ‘‘The Court: So the question is, he’s five years old . . . this court and
your lawyer will . . . tell you this, [your lawyer] knows me well enough
. . . believes that parents, both parents . . . should be actively involved
. . . in their children’s lives. . . . And so I don’t think that it is unreasonable
. . . what father is asking for. . . . But if you think it’s not in your child’s
best interest . . . then I want to know about . . . that.’’
   5
     Immediately following the court’s inquiry of the plaintiff regarding televi-
sion access, the defendant’s counsel asked the defendant what visitation
schedule would be fair. The following exchange, which the defendant empha-
sizes in her brief, occurred:
   ‘‘[The Defendant]: . . . He’s more than welcome to take him from 9
o’clock and I would like him home at 4 o’clock so I can feed my son because
of the incident that happened this past weekend, again, when he’s had him
and I’ve brought him to him on time every time like it was ordered. I’ve
continued to take my son to school in Milford.
   ‘‘The Court: What’s the incident this weekend?
   ‘‘[The Defendant]: My son had chicken on Thursday night with me, Friday
with me—no, excuse—Friday night with me, Saturday night with me, and
he fed him chicken twice on a Sunday.
   ‘‘The Court: You’re not seriously telling the court that you—
   ‘‘[The Defendant]: What—
   ‘‘The Court: —let me—
   ‘‘[The Defendant]: No—
   ‘‘The Court: —finish.
   ‘‘[The Defendant]: —no, no, no. Okay.
   ‘‘The Court: Let me finish. You’re not seriously telling the court that you
think father shouldn’t have an overnight because your son’s eating chicken
four nights in a row?
   ‘‘[The Defendant]: No, no, no. He threw up when he came home. . . .
   ‘‘The Court: —and you attribute—
   ‘‘[The Defendant]: —I—
   ‘‘The Court: —that to father’s chicken?
   ‘‘[The Defendant]: I attribute it to him—three things, maybe not taking
him out when he was sick and he had the flu. He vomited, he had a fever,
he had diarrhea. So I asked his father, what did he eat? I was trying to
figure out if he had food poisoning.’’
   6
     We likewise find no error in the court seeking clarification from the then
self-represented plaintiff in response to the defendant’s testimony regarding
television access.
   7
     The cases cited by the defendant are factually distinct from the matter
before this court. See Cameron v. Cameron, 187 Conn. 163, 170, 444 A.2d
915 (1982) (holding that trial judge should have ordered mistrial after stating
several times that he believed defendant or his counsel was ‘‘attempting to
perpetrate’’ fraud on the court and that defendant had lied during deposition,
and where the court had invited defendant to testify and immediately held
him in contempt); Havis-Carbone v. Carbone, 155 Conn. App. 848, 867, 112
A.3d 779 (2015) (finding plain error where the trial court granted plaintiff
permission to relocate to another state with parties’ child prior to conducting
hearing, at which plaintiff bore burden of proving by preponderance of
evidence that, inter alia, relocation was in best interests of child).